DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on August 5, 2022 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 5, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on October 22, 2021 is proper and is being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the texts of the figures are not clearly visible.  For example, Figure 2 contains graphs whose texts are not clearly legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Sequence Compliance
	The instant application fails to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.  Specifically, Figure 12A contains nucleotide sequences which are embraced by the sequence rules but are not accompanied by their SEQ ID Numbers.
	The Office notes that the application contains a Sequence Listing and a CFR thereof.  If the subject-sequences are found in the Sequence Listing and CRF, the Office suggests amending the brief description of drawings to refer to the disclosed sequences by their proper SEQ ID Numbers.
	A full compliance to the objection is required for the response to be deemed fully responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite because the claim recites the conditions for the intended usage of the probe set of claim 1, but does not physically further limit the breadth of the claimed probe set of claim 1.  Therefore, it is unclear what additional differences are claimed by claim 5 over the parent claim 1.
	Claim 6 is also indefinite for the same reason, as the claim recites that the probe set is used in a one-pot reaction, but does not further limit the actual probe set of the parent claim 1.
	Claim 6 also appears to be using product identified by the tradename, “ET-SSB” sold by New England BioLabs.  Applicants are advised that usage of a tradename in a claim renders the claim indefinite because the contents of the product sold under a tradename may change over the course of a period while retaining the same tradename.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (Clinical Chemistry, 1993, vol. 39, no. 9, pages 1934-1938) in view of Siddartha et al. (ACS Synth. Biology, 2018, vol. 7, pages 758-766).
With regard to claim 1, Carpenter et al. teach a probe set comprising a first and a second probe as depicted below from Figure 1:

    PNG
    media_image1.png
    155
    1062
    media_image1.png
    Greyscale

	As seen, the first probe comprises the formula: 3’-X-Y-5’, wherein the X is a stem-loop (or hairpin) structure comprising a T7 RNA promoter sequence and the Y is a target specific sequence (for Chlamydia MOMP); and the second probe comprises the formula: 3’-Y’-Z-5’, wherein the Y’ is target specific sequence (for Chlamydia MOMP), wherein the Y’ is downstream of the first probe sequence.
	The two probes anneal adjacent to each other on the target sequence, which allows for their ligation (“[l]igation of adjacently hybridized oligonucleotide probes was performed with a 2U of T4 DNA ligase”, page 1935, 1st column, 2nd paragraph), and the resulting product is capable of being transcribed by RNA polymerase (“[t]transcriptional amplification reactions were performed … 8 x 106 U of T7 RNA polymerase … ”, page 1935, 1st column, bottom paragraph).
	With regard to claim 2, the ligation is T4 ligase (see above).
	With regard to claim 3, the RNA polymerase is T7 RNA polymerase (see above).
	With regard to claim 4, the label being used to detect is with radioactive label (“labeling of transcribed RNA was accomplished by adding [32P]ATP … autoradiography”, page 1935, 2nd column), or chemiluminescent detection (see Figure 2).
	With regard to claims 5 and 6, the conditions by which the probe set is used does not material alter said probe set as discussed above.  
	The second probe employed by Carpenter et al. comprises a biotin and the transcriptional products are detected via capture of the transcriptional product on a solid surface via biotinylated capture probes and via chemiluminescence (see Figure 2, also, “particles carrying RNA:DNA hybrids were washed … particles were resuspended in 250 L of antibody buffer containing an alkaline phosphatase-labeled Fab’ fragment of the anti-DNA:RNA mAb … generated chemiluminescence”, page 1935, 2nd column).
	Therefore, the second probe employed by Carpenter et al. does not comprise a 5’ region comprising aptamer sequence portion having a label or an interactive label system.
	Siddartha et al. teach an aptamer called malachite green aptamer (MGA) which specifically binds to malachite green dye and emit a far-red fluorescence signals (Abstract).
	Siddartha et al. teach the expression of MGA via encasing the MGA sequence within a 5S RNA and generating the MGA signal (page 759, 1st column).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter et al. with the teachings of Siddartha et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Carpenter et al. already teach a method of detecting the presence of a target nucleic acid via use of a two probe system (i.e., a probe set), wherein the first of the probe set comprises an RNA promoter sequence and a target specific region and the second of the probe set anneals adjacent to the target specific region of the first probe, followed by a 5’ modified end for detection of the transcriptional products which would ensue after the two probes are ligated.
	The publication date of Carpenter et al. was decades before new and emerging means of detection were available before the effective filing date of the claimed invention.
	Therefore, one of ordinary skill in the art would have had a motivation to combine any of such newer detection means which are not as labor intensive as those employed by Carpenter et al., such as those disclosed by Siddartha et al., which employ an aptamer which folds to bind a fluorescent emitting dye.
	Combining the teachings would have yielded a reasonable expectation of success in that the ligated products of the Carpenter et al. undergoes a transcriptional process so as to generate RNA molecules, like those of Siddartha et al.:
“The MGA scaffolds were integrated into a pET28a plasmid, which allowed MGA’s in vitro and cellular expression to be regulated by the T7 promoter … MGA expression was induced by … immediately after the addition of 5 M MG” (page 760, 1st column, bottom paragraph to 2nd column, 1st paragraph, Siddartha et al.)

	Therefore, one of ordinary skill in the art would have expected that the combined elements of Carpenter et al.’s teachings and Siddartha et al. would have resulted in a ligated nucleic acid construct comprising a 5’ RNA promoter sequence comprising a 3’ aptamer region which could bind to a fluorescent dye in the detection of target nucleic acid.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 16, 2022
/YJK/